Citation Nr: 1703367	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-15 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals' (Board's) docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1956 to August 1957.  

This matter came before the Board on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for degenerative disc disease of the lumbar spine (claimed as a back condition).  The Veteran timely appealed that decision.

The Veteran was scheduled to appear before a decision review officer in May 2011 at the RO.  The Veteran was informed of the scheduled hearing through a letter sent in April 2011.  The Veteran failed to appear for the scheduled hearing.  Subsequently, he requested a Board hearing, as discussed below.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before a Board member in his June 2, 2011 VA Form 9.  In March 2016 and January 2017, the Veteran indicated his desire to have a videoconference hearing before the Board.  See Jan. 2017 Motion to Remand for Videoconference Hearing; Mar. 2016 VA Form 9.  He has not yet been afforded a Board hearing for his claim of service connection for degenerative disc disease of the lumbar spine (claimed as a back condition) and should be scheduled for one.  See 38 C.F.R. §§ 20.700, 20.704.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board at the RO.


The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

